Filed 5/22/13 P. v. Wilkinson CA3
                                                  NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



                     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                             THIRD APPELLATE DISTRICT

                                                                 (Butte)

                                                                    ----



THE PEOPLE,                                                                                                C070180

                     Plaintiff and Respondent,                                               (Super. Ct. No. CM035166)

          v.

TODD MARTIN WILKINSON,

                     Defendant and Appellant.




          Defendant Todd Martin Wilkinson pled no contest to failing to register as a sex
offender and admitted he had served two prior prison terms. The trial court sentenced
him to state prison for five years, suspended execution of said sentence, and placed him
on probation. Defendant appeals, contending the condition of his probation that he enroll
in and successfully participate in a program of sex offender specific therapy should be
stricken as invalid. We dismiss the appeal as moot.
          As a result of defendant’s 1997 conviction for rape, he is required to register as a
sex offender pursuant to Penal Code section 290. On September 26, 2011, he was
charged with failure to register as required. It was also alleged he had served two prior
prison terms and had a prior strike conviction.



                                                                     1
       On December 8, 2011, defendant pled no contest to failing to register and admitted
the prior prison term allegations. He entered the plea with the understanding that the
remainder of the complaint and another separate case would be dismissed, no charges
would be pursued on a pending police report, and he would receive five years’ probation
at the outset.
       On January 5, 2012, the trial court sentenced defendant to the upper term of three
years for failing to register and two consecutive one-year terms for the prior prison term
enhancements, for an aggregate term of five years in state prison. The trial court then
suspended execution of the sentence and placed defendant on probation for a period of
five years. As conditions of probation, defendant was required, inter alia, to enroll in and
successfully participate in a program of sex offender specific therapy, complete a one-
year, minimum, residential substance abuse treatment program and report to probation as
directed.
       On January 13, 2012, defendant filed his notice of appeal in this case -- case No.
C070180. However, on January 20, 2012, a petition was filed alleging defendant had
violated probation by terminating his participation in his residential substance abuse
treatment program and failing to report to probation as directed. Defendant admitted
terminating his participation in his residential substance abuse treatment program and, on
June 28, 2012, the trial court denied reinstatement on probation, revoked the stay of
execution, and ordered defendant serve the previously imposed five year prison sentence.
Defendant appealed from the trial court’s June 28, 2012, orders in case No. C071925.
       On September 7, 2012, we directed defendant’s appellate counsel to inform this
court whether this appeal had been rendered moot by defendant’s appeal in case No.
C071925. Appellate counsel informed this court that the issue raised in this appeal would
remain relevant if the trial court’s June 28, 2012, orders at issue in case No. C071925
were reversed and probation were reinstated.



                                             2
       This court has since affirmed the trial court’s June 28, 2012, orders denying
reinstatement on probation, revoking the stay of execution, and ordering defendant serve
the previously imposed five-year prison sentence. We take judicial notice of our
unpublished opinion and the record in People v. Wilkinson (May 8, 2013) C071925.
(Evid. Code, §§ 451, 452, 459.)1 Accordingly, the probation condition raised herein is no
longer at controversy.
       Where subsequent events prevent this court from granting effective relief because
our decision would not affect the outcome in the proceedings on remand, the appeal is
moot. (In re Anna S. (2010) 180 Cal.App.4th 1489, 1498.) Accordingly, we dismiss this
appeal, raising the validity of a probation condition separate and distinct from that which
resulted in the subsequent revocation of defendant’s probation, as moot.
                                      DISPOSITION
       The appeal is dismissed as moot.



                                          ROBIE         , Acting P. J.
We concur:


      BUTZ          , J.


      HOCH          , J.



1      Parties are entitled to a reasonable opportunity, before a cause is submitted for
decision, to present information relevant to: (1) the propriety of taking notice of matters
not previously noticed; and (2) the tenor of the matters to be noticed. (Evid. Code,
§§ 455, subd. (a), 459, subd. (c).) However, in the interest of judicial economy, and
because there appears to be no dispute as to the propriety of taking judicial notice and the
tenor thereof, we take notice of our records in case No. C071925 without having provided
the parties with that opportunity in advance, subject to any party’s right to petition for
rehearing. (Gov. Code, § 68081.)

                                             3